UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 29, 2012 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 0-19217 American Tax Credit Properties III L.P. (Exact Name of Registrant as Specified in its Charter) Delaware 13-3545006 (State or Other Jurisdiction of Organization) (I.R.S. Employer IncorporationIdentification No.) Richman Tax Credit Properties III L.P. 340 Pemberwick Road Greenwich, Connecticut (Address of Principal Executive Offices (Zip Code) Registrant's Telephone Number, Including Area Code:(203) 869-0900 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesXNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of August 9, 2012, there are 35,883 units of limited partnership interest outstanding. AMERICAN TAX CREDIT PROPERTIES III L.P. PART I - FINANCIAL INFORMATION Table of Contents Page Item 1. Financial Statements. Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 12 Item 4. Controls and Procedures. 12 2 AMERICAN TAX CREDIT PROPERTIES III L.P. BALANCE SHEETS (UNAUDITED) June 29, March 30, ASSETS Cash and cash equivalents $ $ Investment in Pemberwick Fund, a short duration bond fund $ $ LIABILITIES AND PARTNERS' DEFICIT Liabilities Accounts payable and accrued expenses $ $ Payable to general partner and affiliates Commitments and contingencies Partners' deficit General partner ) ) Limited partners (35,883 units of limited partnership interest outstanding) Accumulated other comprehensive loss ) $ $ See Notes to Financial Statements. 3 AMERICAN TAX CREDIT PROPERTIES III L.P. STATEMENTS OF OPERATIONS THREE MONTHS ENDED JUNE 29, 2 (UNAUDITED) REVENUE Interest $ $ Other income from local partnerships TOTAL REVENUE EXPENSES Administration fees Management fees Professional fees Printing, postage and other TOTAL EXPENSES NET LOSS ) ) Other comprehensive income (loss) - Pemberwick Fund ) Other comprehensive loss - investment in bond ) COMPREHENSIVE LOSS $ ) $ ) NET LOSS ATTRIBUTABLE TO General partner $ ) $ ) Limited partners $ ) $ ) NET LOSS per unit of limited partnership interest (35,883 units of limited partnership interest) $ $ See Notes to Financial Statements. 4 AMERICAN TAX CREDIT PROPERTIES III L.P. STATEMENTS OF CASH FLOWS THREE MONTHS ENDED JUNE 29, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Interest received $ $ Cash paid for Administration fees ) ) Professional fees ) ) State of New Jersey filing fee ) Printing, postage and other expenses ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Investments in Pemberwick Fund ) ) Distributions received from local partnerships Net cash provided by investing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SIGNIFICANT NONCASH INVESTING AND FINANCING ACTIVITIES Unrealized gain (loss) on investment in Pemberwick Fund $ $ ) Unrealized loss on investment in bond $ ) See reconciliation of net loss to net cash used in operating activities on page 6. See Notes to Financial Statements. 5 AMERICAN TAX CREDIT PROPERTIES III L.P. STATEMENTS OF CASH FLOWS - CONTINUED THREE MONTHS ENDED JUNE 29, 2 (UNAUDITED) RECONCILIATION OF NET LOSS TO NET CASH USED IN OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Other income from local partnerships ) ) Amortization of premium on investment in bond Increase in interest receivable ) Decrease in accounts payable and accrued expenses ) ) Increase in payable to general partner and affiliates NET CASH USED IN OPERATING ACTIVITIES $ ) $ ) See Notes to Financial Statements. 6 AMERICAN TAX CREDIT PROPERTIES III L.P. NOTES TO FINANCIAL STATEMENTS JUNE 29, 2012 (UNAUDITED) 1. Basis of Presentation The accompanying unaudited financial statements of American Tax Credit Properties III L.P. (the “Partnership”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information. They do not include all information and footnotes required by GAAP for complete financial statements. In the opinion of the general partner of the Partnership (the “General Partner”), the accompanying unaudited financial statements include all adjustments necessary to present fairly the financial position as of June 29, 2012 and the results of operations and cash flows for the interim periods presented. All adjustments are of a normal recurring nature. The results of operations for the three months ended June 29, 2012 are not necessarily indicative of the results that may be expected for the entire year. Certain prior period balances have been reclassified to conform to the current period presentation. 2. Investment in Local Partnerships The Partnership initially acquired limited partner equity interests (the “Local Partnership Interests”) in forty-three partnerships (the “Local Partnerships”) representing capital contributions in the aggregate amount of $29,384,966, which includes voluntary advances (the “Advances”) made to a certain Local Partnership and all of which has been paid. As of June 29, 2012, the Partnership holds a Local Partnership Interest in thirty-five Local Partnerships. See discussion below regarding the sale of a Local Partnership Interest subsequent to June 29, 2012 and the potential sale of four Local Partnership Interests. The Partnership has no legal obligation to fund any operating deficits of the Local Partnerships. The results of operations of the Local Partnerships are provided by the general partners of the Local Partnerships (the “Local General Partners”) on an unaudited basis during interim periods. In the event the operations of a Local Partnership result in a loss, equity in loss of each investment in Local Partnership allocated to the Partnership is recognized to the extent of the Partnership’s investment balance in each Local Partnership. Equity in loss in excess of the Partnership’s investment balance in a Local Partnership is allocated to other partners’ capital in any such Local Partnership. As a result of cumulative equity losses and distributions, and the sales of certain Local Partnerships’ Properties and/or the Partnership’s Local Partnership Interests, the Partnership’s investment in local partnerships reached a zero balance during the year ended March 30, 2011. In July 2012, the Partnership sold its Local Partnership Interest in Hayes Run Limited Partnership (“Hayes Run”) to an affiliate of the Local General Partner of Hayes Run for $67,500. The Partnership’s investment balance in Hayes Run, after cumulative equity losses and distributions, became zero during the year ended March 30, 1996. In June 2012, the Partnership entered into purchase agreements (the “Purchase Agreements”) to sell its Local Partnership Interests in April Gardens Apartments II Limited Partnership (“April Gardens”), Brisas del Mar Apartments Limited Partnership (“Brisas del Mar”), Mirador del Toa Limited Partnership (“Mirador del Toa”) and Puerta del Mar Limited Partnership (“Puerta del Mar”) to affiliates of the Local General Partners of April Gardens, Brisas del Mar, Mirador del Toa and Puerta del Mar for $47,693, $65,578, $28,452 and $65,578, respectively. Such Local Partnerships, which have the same Local General Partner, have escrowed a non-refundable deposit of 20% of each purchase price noted above with the Partnership’s counsel in connection with the potential sales. Each deposit will be released to the Partnership in the event a sale does not occur at the Closing Date (as such term is defined in each Purchase Agreement) if the Partnership is not in violation of the terms of the Purchase Agreement. The Purchase Agreements are subject to the approval of the mortgage lender, which lender is the same for such Local Partnerships, and there can be no assurance that any or all of the Local Partnership Interests will be sold under the terms of the Purchase Agreements. The Partnership’s investment balance in such Local Partnerships, after cumulative equity losses and distributions, became zero during the year ended March 30, 7 AMERICAN TAX CREDIT PROPERTIES III L.P. NOTES TO FINANCIAL STATEMENTS - CONTINUED JUNE 29, 2012 (UNAUDITED) 2. Investment in Local Partnerships (Continued) The Local General Partner of Queen Lane Investors (“Queen Lane”) represents that, as a result of a dispute between the local housing agency (the “Agency”) and the Local General Partner of Queen Lane regarding the adequacy of certain unit repairs mandated by the Agency, the Local General Partner of Queen Lane requested that the Agency cancel the Section 8 voucher contract in connection with the Property. As a result, the Property has been vacant since October 2007. Two of Queen Lane’s mortgages matured in 2007 but have not been repaid or formally extended, representing principal and accrued interest of approximately $2,298,000 as of August 2012. The Local General Partner of Queen Lane further represents that the lender has not issued a notice of default and that real estate taxes are in arrears approximately $55,000 as of June 2012. The Local General Partner of Queen Lane is attempting to refinance the mortgages and make the necessary repairs to the Property. The Partnership’s investment balance in Queen Lane, after cumulative equity losses and distributions, became zero during the year ended March 30, 2001. 3. Investment in Pemberwick Fund The Partnership carries its investment in Pemberwick Fund, a short duration bond fund (“Pemberwick”) at estimated fair value. The fair value of the Partnership’s investment in Pemberwick is classified within Level1 of the fair value hierarchy of the guidance on Fair Value Measurements as defined in Accounting Standards Codification (“ASC”) Topic 820. Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that the Partnership has the ability to access. Pemberwick’s net asset value (“NAV”) is $10.03 per share as of June 29, 2012. An unrealized loss of $3,337 is reflected as accumulated other comprehensive loss in the accompanying unaudited balance sheet as of June 29, 2012. As of June 29, 2012, the Partnership has earned $22,237 of interest revenue from its investment in Pemberwick. 4. Additional Information Additional information, including the audited March 30, 2012 Financial Statements and the Organization, Purpose and Summary of Significant Accounting Policies, is included in the Partnership's Annual Report on Form 10-K for the fiscal year ended March 30, 2012 on file with the Securities and Exchange Commission. 8 AMERICAN TAX CREDIT PROPERTIES III L.P. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Material Changes in Financial Condition As of June 29, 2012, American Tax Credit Properties III L.P. (the “Registrant”) has not experienced a significant change in financial condition as compared to March 30, 2012. Principal changes in assets are comprised of periodic transactions and adjustments. Registrant owns a limited partner equity interest (the “Local Partnership Interests”) in partnerships (the “Local Partnerships”), which own low-income multifamily residential complexes (the “Properties”) that qualified for the low-income housing tax credit in accordance with Section 42 of the Internal Revenue Code (the “Low-income Housing Tax Credit”). During the three months ended June 29, 2012, Registrant received cash from interest revenue and distributions from Local Partnerships and utilized cash for operating expenses and investments in Pemberwick Fund, a short duration bond fund (“Pemberwick”). Cash and cash equivalents and investment in Pemberwick decreased, in the aggregate, by approximately $61,000 during the three months ended June 29, 2012 (which includes an unrealized gain on investment in Pemberwick of approximately $1,000). Accounts payable and accrued expenses includes deferred administration fees of $200,673 and payable to general partner and affiliates represents deferred management and administration fees in the accompanying unaudited balance sheet as of June 29, 2012. Results of Operations Registrant’s operating results are dependent, in part, upon the operating results of the Local Partnerships and are impacted by the Local Partnerships’ policies. In addition, the operating results herein are not necessarily the same for tax reporting. Registrant accounts for its investment in local partnerships in accordance with the equity method of accounting. Accordingly, the investment is carried at cost and is adjusted for Registrant’s share of each Local Partnership’s results of operations and by cash distributions received. In the event the operations of a Local Partnership result in a loss, equity in loss of each investment in Local Partnership allocated to Registrant is recognized to the extent of Registrant’s investment balance in each Local Partnership. Equity in loss in excess of Registrant’s investment balance in a Local Partnership is allocated to other partners’ capital in any such Local Partnership. As a result of cumulative equity losses and distributions, and the sales of certain Local Partnerships’ Properties and/or Registrant’s Local Partnership Interests, Registrant’s investment in local partnerships reached a zero balance during the year ended March 30, 2011. Cumulative losses and cash distributions in excess of investment in local partnerships may result from a variety of circumstances, including a Local Partnership's accounting policies, subsidy structure, debt structure and operating deficits, among other things. Accordingly, cumulative losses and cash distributions in excess of the investment are not necessarily indicative of adverse operating results of a Local Partnership. Registrant’s operations for the three months ended June 29, 2012 and 2011 have not varied significantly, as reflected by net losses of $76,786 and $67,156, respectively. Other comprehensive income for the three months ended June 29, 2012 resulted from an unrealized gain on investment in Pemberwick of $888. 9 AMERICAN TAX CREDIT PROPERTIES III L.P. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations(Continued). Local Partnership Matters Registrant's primary objective, to provide Low-income Housing Tax Credits to its limited partners (the “Limited Partners”), has been completed. The relevant state tax credit agency allocated each of the Local Partnerships an amount of Low-income Housing Tax Credits, which are generally available for a ten year period from the year the Property is placed in service (the “Ten Year Credit Period”). The Ten Year Credit Period was fully exhausted with respect to all of the Properties as of December 31, 2003. The required holding period of each Property, in order to avoid Low-income Housing Tax Credit recapture, is fifteen years from the year in which the Low-income Housing Tax Credits commence on the last building of the Property (the "Compliance Period"). The Compliance Period of all of the Local Partnerships had expired as of December 31, 2007. In addition, certain of the Local Partnerships entered into agreements with the relevant state tax credit agencies whereby the Local Partnerships must maintain the low-income nature of the Properties for a period which exceeds the Compliance Period (in certain circumstances, up to 50 years from when the Property is placed in service, but commonly 30 years from the date any such Property is placed in service), regardless of a sale of the Properties by the Local Partnerships after the Compliance Period (the “Extended Use Provisions”). Although the Extended Use Provisions do not extend the Compliance Period of the respective Local Partnerships, such provisions may limit the number and availability of potential purchasers of the Properties. Accordingly, a sale of a Property may happen well after the expiration of the Compliance Period and/or may be significantly discounted. Registrant is in the process of disposing of its Local Partnership Interests.As of August 2012, Registrant owns thirty-four of the forty-three Local Partnership Interests initially acquired. See discussion below regarding the potential sale of four Local Partnership Interests. In a prior year, Registrant served a demand on thegeneral partners (the “Local General Partners”) of all remaining Local Partnerships to commence a sale process to dispose of the Properties. In the event a sale cannot be consummated, it is the General Partner’s intention to sell or assign Registrant’s Local Partnership Interests. Following the final disposition of its Local Partnership Interests, Registrant intends to dissolve. It is uncertain as to the amount, if any, that Registrant will receive with respect to each specific Property from such sales or assignments. There can be no assurance as to when Registrant will dispose of its remaining Local Partnership Interests. The Properties are principally comprised of subsidized and leveraged low-income multifamily residential complexes located throughout the United States and in Puerto Rico. Many of the Local Partnerships receive rental subsidy payments under the terms of agreements that expire at various times. Registrant cannot reasonably predict legislative initiatives and governmental budget negotiations, the outcome of which could result in a reduction in funds available for the various federal and state administered housing programs. Such changes could adversely affect the future net operating income (“NOI”) before debt service and debt structure of any or all Local Partnerships currently receiving such subsidies. The Local Partnerships have various financing structures which include (i) required debt service payments ("Mandatory Debt Service") and (ii) debt service payments that are payable only from available cash flow subject to the terms and conditions of the notes, which may be subject to specific laws, regulations and agreements with appropriate federal and state agencies ("Non-Mandatory Debt Service or Interest"). Registrant has no legal obligation to fund any operating deficits of the Local Partnerships. In July 2012, Registrant sold its Local Partnership Interest in Hayes Run Limited Partnership (“Hayes Run”) to an affiliate of the Local General Partner of Hayes Run for $67,500. Registrant’s investment balance in Hayes Run, after cumulative equity losses and distributions, became zero during the year ended March 30, 1996. 10 AMERICAN TAX CREDIT PROPERTIES III L.P. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations(Continued). In June 2012, Registrant entered into purchase agreements (the “Purchase Agreements”) to sell its Local Partnership Interests in April Gardens Apartments II Limited Partnership (“April Gardens”), Brisas del Mar Apartments Limited Partnership (“Brisas del Mar”), Mirador del Toa Limited Partnership (“Mirador del Toa”) and Puerta del Mar Limited Partnership (“Puerta del Mar”) to affiliates of the Local General Partners of April Gardens, Brisas del Mar, Mirador del Toa and Puerta del Mar for $47,693, $65,578, $28,452 and $65,578, respectively. Such Local Partnerships, which have the same Local General Partner, have escrowed a non-refundable deposit of 20% of each purchase price noted above with Registrant’s counsel in connection with the potential sales. Each deposit will be released to Registrant in the event a sale does not occur at the Closing Date (as such term is defined in each Purchase Agreement) if Registrant is not in violation of the terms of the Purchase Agreement. The Purchase Agreements are subject to the approval of the mortgage lender, which lender is the same for such Local Partnerships, and there can be no assurance that any or all of the Local Partnership Interests will be sold under the terms of the Purchase Agreements. Registrant’s investment balance in such Local Partnerships, after cumulative equity losses and distributions, became zero during the year ended March 30, 1997. The Local General Partner of Queen Lane Investors (“Queen Lane”) represents that, as a result of a dispute between the local housing agency (the “Agency”) and the Local General Partner of Queen Lane regarding the adequacy of certain unit repairs mandated by the Agency, the Local General Partner of Queen Lane requested that the Agency cancel the Section 8 voucher contract in connection with the Property. As a result, the Property has been vacant since October 2007. Two of Queen Lane’s mortgages matured in 2007 but have not been repaid or formally extended, representing principal and accrued interest of approximately $2,298,000 as of August 2012. The Local General Partner of Queen Lane further represents that the lender has not issued a notice of default and that real estate taxes are in arrears approximately $55,000 as of June 2012. The Local General Partner of Queen Lane is attempting to refinance the mortgages and make the necessary repairs to the Property. Registrant’s investment balance in Queen Lane, after cumulative equity losses and distributions, became zero during the year ended March 30, 2001. Critical Accounting Policies and Estimates The accompanying unaudited financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which requires Registrant to make certain estimates and assumptions. The following section is a summary of certain aspects of those accounting policies that may require subjective or complex judgments and are most important to the portrayal of Registrant’s financial condition and results of operations. Registrant believes that there is a low probability that the use of different estimates or assumptions in making these judgments would result in materially different amounts being reported in the accompanying unaudited financial statements. ● Registrant accounts for its investment in local partnerships in accordance with the equity method of accounting. ● Registrant does not consolidate the accounts and activities of the Local Partnerships, which are considered Variable Interest Entities as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 810; Subtopic 10 because Registrant is not considered the primary beneficiary. Registrant’s balance in investment in local partnerships represents the maximum exposure to loss in connection with such investments. Registrant’s exposure to loss on the Local Partnerships is mitigated by the condition and financial performance of the underlying Properties as well as the financial strength of the Local General Partners. In addition, the Local Partnerships’ partnership agreements grant the Local General Partners the power to direct the activities that most significantly impact the Local Partnerships’ economic success. As a result of cumulative equity losses and distributions, and the sale of certain Local Partnerships’ Properties and/or Registrant’s Local Partnership Interests, Registrant’s investment in local partnerships reached a zero balance during the year ended March 30, 2011. 11 AMERICAN TAX CREDIT PROPERTIES III L.P. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations(Continued). Forward-Looking Information As a cautionary note, with the exception of historical facts, the matters discussed in this quarterly report on Form 10-Q are “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”). Forward-looking statements may relate to, among other things, current expectations, forecasts of future events, future actions, future performance generally, business development activities, capital expenditures, strategies, the outcome of contingencies, future financial results, financing sources and availability and the effects of regulation and competition. Words such as “anticipate,” “expect,” “intend,” “plan,” “seek,” “estimate” and other words and terms of similar meaning in connection with discussions of future operating or financial performance signify forward-looking statements. Registrant may also provide written forward-looking statements in other materials released to the public. Such statements are made in good faith by Registrant pursuant to the “Safe Harbor” provisions of the Reform Act. Registrant undertakes no obligation to update publicly or revise any forward-looking statement, whether as a result of new information, future events or otherwise. Such forward-looking statements involve known risks, uncertainties and other factors that may cause Registrant’s actual results of operations or actions to be materially different from future results of operations or actions expressed or implied by the forward-looking statements. Item 3.Quantitative and Qualitative Disclosure About Market Risk. Registrant’s investment in Pemberwick is subject to certain risk. The fixed income securities in which Pemberwick invests are subject to interest rate risk, credit risk, prepayment risk, counterparty risk, liquidity risk, management risk, government security risk and valuation risk. Typically, when interest rates rise, the market prices of fixed income securities go down. Pemberwick is classified as “non-diversified,” and thus may invest most of its assets in securities issued by or representing a small number of issuers. As a result, Pemberwick may be more susceptible to the risks associated with these particular issuers, or to a single economic, political or regulatory occurrence affecting these issuers. These risks could adversely affect Pemberwick’s net asset value (“NAV”), yield and total return. An unrealized loss of $3,337 is reflected as accumulated other comprehensive loss in the accompanying unaudited balance sheet as of June 29, 2012. As of June 29, 2012, Registrant has earned $22,237 of interest revenue from its investment in Pemberwick. Item 4.Controls and Procedures. Disclosure controls and procedures are controls and procedures that are designed to ensure that information required to be disclosed by Registrant in reports that Registrant files or submits under the Exchange Act is recorded, processed, summarized and timely reported as provided in SEC rulesand forms. Registrant periodically reviews the design and effectiveness of its disclosure controls and procedures, including compliance with various laws and regulations that apply to its operations. Registrant makes modifications to improve the design and effectiveness of its disclosure controls and procedures, and may take other corrective action, if its reviews identify a need for such modifications or actions. In designing and evaluating the disclosure controls and procedures, Registrant recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Registrant has carried out an evaluation, under the supervision and the participation of its management, including the Chief Executive Officer and Chief Financial Officer of the general partner of the General Partner, of the effectiveness of the design and operation of its disclosure controls and procedures (as defined in Rule13a-15(e)and 15d-15(e)under the Exchange Act), as of the three months ended June 29, 2012. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer of the general partner of the General Partner concluded that Registrant’s disclosure controls and procedures were effective as of June 29, 2012. 12 AMERICAN TAX CREDIT PROPERTIES III L.P. Item 4.Controls and Procedures (Continued). There were no changes in Registrant’s internal control over financial reporting during the three months endedJune 29, 2012 that have materially affected, or are reasonably likely to materially affect, Registrant’s internal control over financial reporting. 13 AMERICAN TAX CREDIT PROPERTIES III L.P. Part II - OTHER INFORMATION Item 1. Legal Proceedings. None. Item 1A. Risk Factors. There have been no material changes from the risk factors previously disclosed in Item 1A of Registrant’s Annual Report on Form 10-K for the year ended March 30, 2012. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None; see Item 2 of Part I regarding the mortgage default of a certain Local Partnership. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. Item 6. Exhibits. Exhibit 31.1 Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer. Exhibit 31.2 Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer. Exhibit 32.1 Section 1350 Certification of Chief Executive Officer. Exhibit 32.2 Section 1350 Certification of Chief Financial Officer. 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* *The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. 14 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMERICAN TAX CREDIT PROPERTIES III L.P. (a Delaware limited partnership) By:Richman Tax Credit Properties III L.P., General Partner By:Richman Housing Credits Inc., general partner Dated: August 9, 2012 /s/David Salzman By: David Salzman Chief Executive Officer Dated: August 9, 2012 /s/James Hussey By:James Hussey Chief Financial Officer Dated: August 9, 2012 /s/Richard Paul Richman By:Richard Paul Richman Sole Director 15
